NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JULIE DALESSIO,                                 No.    19-35675

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00642-MJP

 v.
                                                MEMORANDUM*
UNIVERSITY OF WASHINGTON, a
Washington Public Corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                            Submitted August 4, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Julie Dalessio appeals the district court’s grant of summary judgment and

denial of a motion for reconsideration arising out of public records requests to the




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
University of Washington (“UW”) under Washington’s Public Records Act. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo the grant of summary judgment. See Clicks Billiards Inc.

v. Sixshooters, Inc., 251 F.3d 1252, 1257 (9th Cir.2001). The district court properly

granted summary judgment on Dalessio’s breach of contract claim against UW,

because it was timed barred, see RCW 4.16.040(1) (statute of limitations for a

claim on a written contract is six years), and the discovery rule does not apply. See

1000 Va. Ltd. P’ship v. Vertecs Corp., 146 P.3d 423, 430–32 (Wash. 2006) (en

banc) (applying the discovery rule narrowly to construction contracts where latent

defects are alleged).

      The district court did not err in granting summary judgment on Dalessio’s

constitutional claims under 42 U.S.C. § 1983. A violation of § 1983 requires proof

that “(1) the defendants acting under color of state law (2) deprived plaintiffs of

rights secured by the Constitution or federal statutes.” Gibson v. United States, 781

F.2d 1334, 1338 (9th Cir. 1986). There is no proof defendants violated Dalessio’s

Fourth or Fourteenth Amendment rights. See City of Ontario, Cal. v. Quon, 560

U.S. 746, 761 (2010) (no Fourth Amendment violation where there were

“reasonable grounds for suspecting that the search [was] necessary for a

noninvestigatory work-related purpose” (internal quotation marks and citation

omitted)); Daniels v. Williams, 474 U.S. 327, 332 (1986) (negligent conduct by a


                                          2
state official does not constitute deprivation under the Due Process Clause); Arnold

v. Int'l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981) (in absence of

personal participation, § 1983 liability exists where an actor “set[s] in motion a

series of acts by others which the actor knows or reasonably should know would

cause others to inflict the constitutional injury” (internal quotation marks and

citation omitted)).

      With respect to the release of Dalessio’s health and medical information, a

§ 1983 claim cannot be sustained under the ADA or HIPAA. See Vinson v.

Thomas, 288 F.3d 1145, 1155–56 (9th Cir. 2002) (“[A] comprehensive remedial

scheme for the enforcement of a statutory right creates a presumption that

Congress intended to foreclose resort to more general remedial schemes to

vindicate that right.” (internal quotation marks and citation omitted)). A

constitutional right to privacy does not reach every disclosure of personal

information. See Paul v. Davis, 424 U.S. 693, 713 (1976).

      The district court properly granted summary judgment on Dalessio’s

common law tort claim, because defendants were entitled to good faith immunity

under RCW § 42.56.060. See Whaley v. State, Dep’t of Soc. & Health Servs., 956

P.2d 1100, 1106 (Wash. App. 1998).

      The district court did not err in granting summary judgment on Dalessio’s

claims for injunctive and declaratory relief. Dalessio failed to show that she has “a


                                          3
well-grounded fear of immediate invasion” of “a clear legal or equitable right,”

Wash. Fed. Of State Emps., Council 28 v. State of Washington, 665 P.2d 1337,

1343 (Wash. 1983) (en banc) (citation omitted), and a declaratory judgment would

not resolve an “autonomous and independent dispute” of “vital importance” L.A.

Cty. Bar Ass'n v. Eu, 979 F.2d 697, 703 (9th Cir. 1992) (citation omitted).

      Finally, because the district court was not presented with newly-discovered

evidence and did not commit clear error, it was not an abuse of discretion to deny

the motion for reconsideration. See 389 Orange St. Partners v. Arnold, 179 F.3d

656, 661, 665 (9th Cir. 1999).

AFFIRMED.




                                         4